Liacos, J.
(dissenting, with whom Abrams, J., joins). I dissent. I am of opinion that each of the four bills submitted, if enacted, would violate art. 26 of the Declaration of Rights of the Constitution of Massachusetts. Because I am informed that the General Court may prorogue in the near future, time does not permit that I set forth the reasons for my view.
The reservations expressed by the majority as to other possible constitutional infirmities these bills may suffer in areas not raised by the questions posed to the court provide additional reasons, on alternative grounds, to doubt the constitutionality of these bills.